 DECISIONS OF NAl IONAL LABOR RELATIONS BOARDThe Metallic Lathers' Union of New York and Vi-cinity Local 46 of the Wood, Wire and MetalLathers' International Union and Mack C. Grif-fin, Pembroke Blyden, Earl Diggs, LintonBrown, Alexander Thompson, and John A.Cleary, and Building Contractors Association,Inc. and The Cement League, Parties to theContract. Cases 2-CB-6021, 2-CB-6046, 2-CB-6868, 2-CB-6923, 2-CB-6841, 2-CB-6851,2-CB-6859, and 2-CB-6900March 4, 1982DECISION AND ORDERBY CHAIRMAN VAN I):F WATI ER ANI)MEMBERS FANNING AND ZIMMERMANOn July 30, 1981, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel filed exceptions and supporting briefs.Respondent also filed a brief in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge as modified herein.The complaint alleges that Respondent violatedSection 8(b)(l)(A) and (2) of the Act by discrimi-nating against nonmembers of Local 46 in the oper-ation of its exclusive hiring hall. The Administra-tive Law Judge found that, with the exception ofreferrals for the position of job steward, Respond-ent did not refer its members to work in preferenceto nonmember registrants. In finding that Respond-ent unlawfully refused to refer journeymen mem-bers of other locals as stewards, the AdministrativeLaw Judge observed that experienced nonmemberjourneymen appeared to meet the Union's criteriafor steward, and Respondent's total exclusion ofthese workmen from steward referrals could onlybe explained by a discriminatory preference for itsmembers. The Administrative Law Judge notedthat the steward referrals issue was closely relatedto the complaint's allegations and was fully litigat-ed.Contrary to the Administrative Law Judge, wefind that the General Counsel failed to put the ste-ward referrals question in issue at the hearing andthat Respondent was thereby denied the opportuni-ty to litigate the matter fully and to present evi-dence justifying its conduct. Respondent's stewardreferrals were not specifically mentioned in the260 NLRB No. 86complaint nor were they discussed by the GeneralCounsel in his case-in-chief. Respondent did not re-ceive notice of this theory until the General Coun-sel submitted its post-hearing brief. Had Respond-ent been aware that the matter was in issue, it al-leges it would have sought to introduce evidenceat the hearing to show that the journeymen mem-bers of other locals were not qualified to performthe work required of a job steward. Since it wasnot clear that steward referrals were in issue andRespondent did not have the opportunity to pres-ent a defense, we find that the issue was not suffi-ciently litigated. Accordingly, we will not adoptthis finding of the Administrative Law Judge andshall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.DECISIONSlTAIFMI.NI OF THE CASEMICAixHI O. MII.I RH, Administrative Law Judge:These consolidated cases were heard in New York, NewYork, on October 31, 1978, September 17, 18, and 22,1980, December 15-17, 1980, and January 22, 1981,based on unfair labor practice charges filed by variousindividuals in 1975 and 19771 and on an order consoli-dating cases, consolidated complaint and notice of hear-ing issued by the Regional Director for Region 2 of theNational Labor Relations Board, herein called the Board,on January 23, 1978, as thereafter amended. The amend-ed complaint alleges that the Metallic Lathers' Union ofNew York and Vicinity Local 46 of the Wood, Wire andMetal Lathers' International Union, herein called Local46, Respondent, or the Union, violated Section8(b)(l)(A) and (2) of the National Labor Relations Act,as amended, herein called the Act, by unlawfully dis-criminating against those who were not members ofLocal 46 in referrals to employment from its hiring hall.Respondent's timely filed answer denies the commissionof any unfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. Briefs, which havebeen carefully considered,2were filed by the GeneralCounsel and Respondent.I Case Ci3 6021 was filed by Mack C Griffin on September 16,1975: Cases 2 CBi 1,46 2 CB 6686, and 2 CB-6921 were filed by Pem-broike Blyden on ()cober 20, 1975, August 29. 1977, and October 3, 1977,respcclively: Case 2 CB 6841 was filed by Earl Diggs on August 11,1977: Case 2 CB1-6851 vwas filed on August 18, 1977, by l.inton Brown.Case 2 CB1 6859 was filed by Alexander Thompson on August 23, 1977;and Case 2 Ci3 69(X) as filed by John A Cleary oin September 16, 1977Respondent's mtotion to strike portions of Ihe General Counsel'sbrief, is. except as oltherwise indicated herein, denied That motion wasessentially a reply brief for wbhich there is no provision in the Board'sRules and Regulations (see Sec 102 42 Ihereof)624 THE METALLIC LATHERS' UNION OF NEW YORKUpon the entire record, including my careful observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINI)IN(iS OF FACTI. THE UNION'S l ABOR ORGANIZATION STATUS ANI)JURISI)IC I ION-CONCI USIONS OF LAWThe complaint alleges, Respondent's answer admits,and I find and conclude that the Union is, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.At all times material herein, Respondent has beenparty to a series of collective-bargaining agreements withthe Building Contractors Association, Inc., herein calledBCA, and The Cement League, herein called TheLeague. Both BCA and The League are associations ofemployers in the building and construction industry.BCA and The League exist, inter alia, for the purpose ofrepresenting their employer-members in collective bar-gaining and administering collective-bargaining agree-ments with various labor organizations, including Re-spondent.Dic Concrete Corporation, a New York corporation,is a concrete subcontractor, involved in constructingresidential, commercial, industrial, and office facilities. Itmaintains its principal office in Hicksville, New York.Annually, Dic derives gross revenue in excess of$500,000 from these operations, and annually purchasesgoods and supplies, valued in excess of $50,000, directlyfrom points outside of the State of New York, for use inits New York operations. Dic has been a constituentmember of The League at all material times.John T. Brady and Co., Inc., herein called Brady, aNew York corporation with its principal office in NewRochelle, New York, and places of business elsewhere inthe State of New York, is a general contractor in thebuilding and construction industry, constructing industri-al, commercial, and office facilities. At all times materialherein, Brady has been a constituent member of BCA.The complaint alleges. the record establishes, theUnion has stipulated, and I find and conclude that BCA,The League, Dic, and Brady are now, and have been atall times material herein, employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.11. THE ALLtEGED UNFAIR I ABOR PRACTICESA. The Issues and Principal Contentions of the PartiesThe Union operates a hiring hall for the referral ofworkmen in the lathing and structural steel reinforcingtrades. The General Counsel contends that Respondenthas violated Section 8(b)(1)(A) and (2) of the Act by dis-criminatorily giving preference in referrals to employ-ment to its members, referred to generally as journeymenor bookmen, and by denying referrals to nonmembers(including those who are members of other local unions),called permitmen. This discrimination, it was alleged, oc-curred through the Union's failing to accord the non-members the requisite priority for referrals and by itspermitting members to circumvent the hiring hall rulesby obtaining jobs with contractors without registering atthe union hall (direct hires) or by returning to work for acontractor after a layoff in excess of I day (callbacks), allto the detriment of the permitmen.Respondent denies that its referrals were discriminato-ry and contends that the General Counsel both misun-derstood the priority system and failed to appreciate thedistinctions in the various kinds of work done by em-ployees referred from the Union's hall. In regard to call-backs and direct hires, Respondent acknowledges that in-dividual employees sometimes secured their own em-ployment and sometimes returned to a jobsite after ahiatus of more than I day. It denies, however, that theUnion was in any position to effectively prevent such ac-tions, that such actions necessarily favored members, orthat the return of employees to earlier held employmentnecessarily involved layoffs such as would render theirreemployment impermissible under the hiring hall rules.The General Counsel's case rests largely on conclu-sions to be drawn from the computerized record of theactivities of the hiring hall from 1975 through 1979, theso-called activity reports. Respondent contends thatthese activity reports are incomplete and inaccurate.B. Respondent'v Motions To DismissSeveral times during the course of the hearing, andagain on brief, Respondent moved for dismissal, contend-ing that the General Counsel's delay in prosecuting thiscase required that the doctrine of laches be applied.3Myrulings at the various stages of the hearing, denying saidmotions, are adhered to herein. The unfortunate delay inprosecuting these cases4is not, as the Supreme Court hasheld, sufficient reason for depriving employees of theirstatutory rights. N.L.R.B. v. J. H. Rutter-Rex Manufac-turing Company, Inc., 396 U.S. 258 (1969); WoodlawnHospital, 233 NLRB 782, 795 (1977). I have, however,1 Respondent also argued that dismissal was mandated by Sec. 706{1of the Administrative Procedures Act. 5 U SC 706(I). That section, ap-plicable to resiewing courts, permitting such courts to "compel agencyaction unlawfully withheld or unreasonably delayed," is not applicablehere.4 The prehearing delay was inordinately long only in regard to thecharges filed bh (Griffin and Blyden in September and October 1975 Asto these. the General Counsel has asked, on brief, that I take officialnotice of a December 8. 1975, letter from the Regional Director forRegion 2 of the National Labor Relations Board, first brought to my at-tention as an attachment to the General Counsel's brief, purporting todefer consideration of Case 2 CB-6046, Blyden's original charge, pend-ing possible contempt action and/or corrective action hby the administra-tor of the hiring hall Respondent moved to strike all references to thisletter The General Counsel did not offer it in evidence or move toreopen the record for its receipt, neither did he explain why this letter,allegedly contained within the Region's case file, could not have been ad-duced during the extended hearing. Respondent, therefore, had no oppor-tunity for voir dire or cross-examination with regard to this letter Re-spondent could iot show. for example, when the alleged period of defer-ral ended or whether the deferral also applied to Griffin's charge. Case2 CB-6021 Accordingly, I must conclude that official notice of such adocument would not be proper See Seafarers International Union of;Vorth .4roina, Pacific D:strict. 4FL-C10. and itt affihiates (-4meritan Pa-cific Container Lines. Inc. (A.MP.4C)L 252 NLRB 736 (1980).It is notl possible, on this record, to assess responsibility for the unfortu-nate additional delay of nearly 2 years. from the time the hearing openedin September 1978 until it resumed in September 1980, while settlementprioposals were pending before the General Ciounsel in Washington, DC625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered the effect of those delays upon the availabil-ity and reliability of the evidence adduced by all parties.Respondent additionally moved for the dismissal of thecomplaint, as amended, contending that the GeneralCounsel's misunderstanding of the manner in which thehiring hall rules operated and the lack of specificity inthe complaint denied it due process of law. The GeneralCounsel did misapprehend how the referral system oper-ated and that misapprehension caused the General Coun-sel to misplead certain aspects of the alleged discrimina-tion. However, in view of my evaluation of the GeneralCounsel's evidence and my disposition, on the merits, ofthe issues raised herein, I need not reach the due processquestion.C. The Union, Its Work, and GeographicalJurisdictionsLocal 46 represents employees in two distinct crafts,referred to by all parties as inside and outside work.Inside work is the work of lathers and involves the in-stallation of tin, wood lath, plaster partitions, and variouskinds of ceilings and the construction of arches. It is askilled trade, generally requiring the completion of anapprenticeship in order to acquire journeymen status.Outside work is the laying out or preparation of reinforc-ing structural steel preliminary to the pouring of con-crete for slabs, beams, and columns. Within the outsidework are various skills, both general and specific. Thespecific skills, which require training or experience, in-clude welding, tag writing, and machine operating.The Union's geographical jurisdiction includes the fiveboroughs of New York, Nassau and Suffolk Counties(Long Island), Westchester County, and portions ofRockland County. In certain directions, the Union's ju-risdiction extends considerably more than 100 miles fromits Manhattan office and hiring hall.Notwithstanding the Union's extensive work and geo-graphical jurisdiction, technological changes, a long re-cession in the construction industry, and the assumptionof jurisdiction by other trades had steadily reduced thenumber of employees seeking work under Local 46 con-tracts. Thus, while there were approximately 3,500 suchemployees in 1973, this number decreased to about 2,700in 1974; 1,600 in 1975; 1,000 in 1976; and 800 between1977 and 1979.During the relevant periods herein, Local 46 has hadcollective-bargaining agreements with a number of em-ployer associations. Included are BCA, The BuildingTrades Employers of New York, The League, The Gen-eral Contractors Association of New York, The Nassau-Suffolk Contractors Association, The Concrete Contrac-tors Association of Nassau and Suffolk, The BuildingTrades Employers of Westchester and Putnam Counties,and The Lathing and Furring Contractors Association.The General Contractors Association of New York con-sists of heavy contractors, those building bridges, tun-nels, and heavy foundations. The League members arecontractors engaged in the concrete and steel work in-volved in highrise construction. The Union provides out-side workers to these employers. The employers who aremembers of the Metal Furring and Lathing Associationperform inside work. Within each of the associationsthere are contractors who may employ from I to morethan 100 workers from Local 46 at a time. The Unionalso has contracts with several hundred independent con-tractors who are not members of any of the associations.D. The Hiring Hall Rules1. OriginIn May 1968 the United States Government com-menced an action against the Union and others underTitle VII of the Civil Rights Act of 1964, 42U.S.C.2000e, charging that the defendants had deniedminorities equal opportunities with respect to apprentice-ships and employment. In February 1970, a consentdecree was entered into and approved by United StatesDistrict Judge Marvin E. Frankel, which included anagreement to establish rules and procedures for the oper-ation of the Union's hiring hall. The agreement recog-nized the Union's bifurcated work and extensive geo-graphical jurisdiction and provided for equal employ-ment opportunities for all who registered "on the openemployment list." In doing so, it stated:All workmen shall be treated on a nondiscrimina-tory basis and without any preference on account ofunion membership or on account of time workedunder a collective bargaining agreement, except thatexperience in the trade may be used as basis for prefer-ence if it relates to the ability of the workmen to per-form the work required. [Emphasis supplied.]The agreement defined "work permit" as the registrationcard for outside work.The agreement provided for an administrator to over-see and review the functioning of the hiring hall. In July1971, Judge Frankel signed a memorandum confirmingthe hiring hall rules and procedures as prepared by theadministrator, George Moskowitz, following consulta-tions and hearings with the parties. Those rules becameeffective on August 17, 1971.2. ProvisionsTo the extent relevant here, the hiring hall rules andprocedures require the following: the establishment of amaster eligibility list containing the name, social securitynumber, and status (journeyman of Local 46, journeymanof another local, permitman, or apprentice) together withan indication of the outside work experience claimed byany workman seeking specific experience referrals; themaintenance of a daily register of workmen seeking re-ferral to employment in New York City; and a record,referred to as the contractors' sheets, consecutively num-bered, of employers' requests for the referral of work-men, showing the date and time of the request, each con-tractor's name and location of the jobsite, the numberand category (foreman, shop steward, or insider lathers)of workmen requested, whether any specific outside ex-perience was required and its nature, and whether a carwas required.The Union was called upon to submit plans or pro-grams to the administrator for training courses for all626 THE METALLIC LATHERS' UNION OF NEW YORKregistrants interested in acquiring training and experiencefor specific experience outside work. The courses wereto be publicized to all journeymen and permitmen andwere to be held as frequently as the administratordeemed appropriate. Those completing such training pro-grams were then entitled to have their eligibility for spe-cific experience referrals entered on to the master eligi-bility list.Workmen seeking New York City jobs register at thehall. Workmen seeking referrals to suburban jobsites arepermitted to register either at the hall, indicating theiravailability for such work, or by telephone. The businessagents are required to offer jobs in the order in whichthe requests were received, to announce each job to allregistrants, to make referrals to jobsites in New YorkCity to those registrants present in the hall who had ac-quired priority for such referrals (as hereafter defined),and to refer workmen to suburban jobsites first by refer-ence to the priority lists and then, if the requests couldnot be filled from those with priority, by alternating be-tween those who had registered at the hall for such re-ferrals (i.e., car available) and those who had called inseeking such work.The hiring hall rules preclude the Union from grantingan employer's request to refer any specific individualother than as a foreman. The Union is, however, specifi-cally permitted to fill requests for minority group work-men. In regard to transfers and the recall of workmen toa jobsite, the rules provide:VI. TRANSFERSA. Employers are permitted to transfer workmenfrom jobsite to jobsite without the men registeringin the Hiring Hall as long as there is no break in thecontinuity of the employment of such 25 men. Ifany workman is laid off by an employer for more thanone day, he is required to register for referral at theUnion Hiring Hall in order to obtain further employ-ment. [Emphasis supplied.]Priority for job referrals was acquired and recorded asfollows:I. The Union ...shall be required to maintain anaccumulative list for the previous two weeks of allworkmen who registered at the hiring hall ...re-cording the dates on which each workmen did notobtain employment.2. Workmen whose names appear on such list morethan 5 times in said (2) week period shall be entitledto priority for referral. The priority sequence shallbe established by the number of days when theworkmen was not referred for employment ...The administrator is empowered to require that suchrecords as he may need to review the operations of thehall be maintained and he is responsible for making acomputer study of the Union's records on a periodicbasis. Based on the administrator's analysis of that studyand such other information as he might receive. he hasthe "power to amend, modify, revise or change theserules of procedures, or any of the forms ..." subject toreview by the U.S. District Court at the request of eitherparty. As discussed, infra, the priority rules werechanged in September 1976.The employers with whom Local 46 has collective-bargaining agreements were not parties to the Title VIIaction, the consent decree and agreement, or the rulesand procedures for the operation of the hiring hall. How-ever, the contracts between the Union and both BCAand The League during all relevant times provide, interalia:(I) The Union shall establish and maintain an openemployment list for the employment of competentworkmen in accordance with the Rules and Proce-dures For Operation of Hiring Hall dated August18, 1971 and presently in effect and referrals shallbe made pursuant to said Rules and Procedures.(5) The hiring hall shall be the exclusive source ofworkmen and no hiring shall be done at the jobsite.The record does not establish whether these hiring hallrules and procedures are similarly referred to in Re-spondent's other collective-bargaining agreements. Itsuggests that the Union has exclusive hiring hall provi-sions in each of its collective-bargaining agreements.3. RecordkeepingAs noted, the administrator is required to make a peri-odic computer study of the activities of the hiring hall.That study, the activity report, is drawn from three doc-uments, the daily sign-in sheets, the contractors' sheets orrequests, and the weekly reports from each of the jobstewards which purport to identify every individualworking on the job during that week, their hours, andtheir wages. Of these, only the activity reports and con-tractors' sheets were offered and received in evidence.The activity reports purport to show the name, socialsecurity number, membership status (journeyman ofLocal 46, journeyman of another local, permitman, ap-prentice, or trainee), minority status, all of the dates onwhich the individual registered at the hall for referral, allreferrals, whether the referral required specific skillsand/or a car, all referrals as steward or foreman, and allemployment with and earnings from the contractors whoare party to agreements with Local 46.The General Counsel places substantial reliance on theactivity reports to establish the violations alleged in thecomplaint. Respondent objected to their receipt in evi-dence and argues that they are neither the best evidenceof the referrals nor sufficiently detailed or accurate towarrant the kind of reliance the General Counsel wouldhave placed on them. These records, I find, were appro-priately received in evidence as compilations of datamade at a time proximate to the events described therein,from information properly transmitted by persons withknowledge of those events, which were kept as a regularpractice in the course of a regularly conducted businessactivity. (See Fed. R. Evid. Rule 803(6)). It is a commonpractice in today's business world for records such as627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese to be kept with the aid of a computer. Properlyauthenticated, and their accuracy (or the limits thereto)established, they have the potential for greatly assistingthe factfinder.First, in utilizing a computerized record, however, thecomputer maxim of "GIGO" must be considered: "Gar-bage in, garbage out." The report which the computerproduces is only as reliable as the information which isplaced in it. Respondent correctly asserts that these ac-tivity reports do not warrant wholehearted reliance onthem for a number of reasons. First, the master eligibilitylist, which provides the activity reports' information asto the status of each registrant, was prepared in the early1970's. It has not been updated for some years. There-fore, individuals shown in the report as Local 46 jour-neymen-members may not have been members as of thedate of their referral. Or, those shown as permitmen, i.e.,nonmembers, may have acquired journeyman status bythe time of a reported referral. For example, LintonBrown, one of the Charging Parties (who is incorrectlylisted in the activity reports as B. Linton), acquired jour-neyman status in 1979; the 1979 activity report does notreflect that change in status. Ignacia Guerrero similarlybecame a journeyman in about 1978; his change in statusis not reflected in either the 1978 or 1979 activity re-ports.Second, while the computerized record lists all of thedays on which each individual registered for referral, itdoes not indicate the order of signing in. This is signifi-cant inasmuch as the referrals, after September 1, 1976,were made according to the order of daily registration.Third, the computerized record does not indicate thepossession of special qualifications, such as specific insideand outside skills or the availability of a car, which theregistrants were supposed to record when they regis-tered.Fourth, the activity reports frequently fail to showwhen a referral was to a suburban jobsite. That factwould normally be established by a check mark on thecontractor's sheet under "Car Req'd" and transferredfrom there to the activity reports. Often, however (andalmost universally after mid-1977), the business agentsdid not check the car required box; the fact that it was asuburban referral can be noted on the request only fromthe fact that no workman signed out or from the descrip-tion of the location. In such cases, the computerizedrecord does not pick up the suburban nature of the refer-ral.Fifth, business agents sometimes write out the natureof specific outside skills requested but check only thegeneral experience box. When that happens, the referralsometimes appears in the activity report to be one requir-ing only general outside experience. For example, con-tractor's sheet 27013 (November 14, 1975) was checkedas requiring only a generally experienced outside workerbut the work was described as "machine," a specific ex-perience job. The 1975 activity report, A. Hampton,page 473, does not show this to be a referral requiringspecific experience. See also contractor's sheet 27565,August 5, 1976, and the 1976 activity report, pages 136(O'Neill) and 294 (Dennis).Sixth, the failure of a steward to transmit, or theUnion to receive, a steward's report creates a misleadinggap in the activity report, making it appear as if an indi-vidual were referred to a job but received no earnings orwas laid off by an employer for some period of time andwas then called back. Union Business Manager Mahertestified that stewards' reports are received from most ofthe jobsites. Administrator Moskowitz opined that, whilethere were instances when the reports were not filed orwere untimely filed, there has been a legitimate effortmade to complete and maintain these records. He point-ed out, however, that the stewards are workmen, notnecessarily educated, and their reports are sometimes in-complete or illegible. Moreover, not all of the jobsitesemploying workmen from Local 46 have a Local 46 jobsteward. None is assigned on the smaller jobs, generallythose involving three or less men. The record does notexplain how, if at all, the stewards' reports would becompleted, or the information otherwise transmitted, onsuch jobs.I have concluded that, from an examination of the ac-tivity reports, there have been numerous instances whenno steward's report was received. Where, for example, aworkman who has consistently registered at the hallwhile he was unemployed receives a referral and thenceases to register for some days or weeks, the inferenceis warranted that he secured employment from the refer-ral and actually worked, notwithstanding that the activi-ty report shows no earnings for him during the period ofnonregistration. See, for example, the referral of C.Campbell on November 5, 1975 (contractor's sheet26978, misdated as October 5, 1978, and the 1975 activityreport, p. 582); the referral of F. Mennie on November 7,1975 (contractor's sheet 26992, 1975 activity report, p.465); the referral E. Donoghue on March 30, 1976 (1976activity report, p. 89); the referral of L. Capria on March18, 1977 (1977 activity report, p. 8); and the referral ofL. Green on April 21, 1978 (1978 activity report, p. 56).That conclusion is also warranted from the large numberof referrals each year for which there were no reportedearnings. According to the activity report summariessubmitted as argument by the General Counsel, therewere no earnings reported for 490 of 923 assignments(i.e., individuals referred) in the last three quarters of1976. In 1977, there were 663 assignments out of 1,970for which no earnings were reported. In 1978, no earn-ings were reported for 762 out of 1,969 assignments.And, in 1979, no earnings were reported for 863 of 2,529assignments. Logic would dictate that the Union wouldnot be making, and the contractors would not be seek-ing, the referral of so many workmen if there were nowork. The only viable explanation for this phenomenonis the unavailability of the stewards' reports.Comparison of the contractors' sheets with the activityreports also reflects other errors or omissions in the re-porting of the workmen's activities. The following are il-lustrative and not all-inclusive: D. Lynch, a journeyman,was referred to Civetta and Sons on July 2, 1976, ac-cording to contractor's sheet 27486. The 1976 activityreport (p. 98) shows him commencing work for Civettain the week ending July 13, 1976, but does not reflect628 THE METALLIC L ATHERS' UNION OF NEW YORKany referral. Similarly, O'Connor, a journeyman, was re-ferred to Bildot Steel Corporation on August 6, 1976 (in-correctly written as 1975 on contractor's sheet 27571).He began working for Bildot in the week ending August10, 1976, according to the activity report (p. 304), but noreferral is shown. In some cases, either the workman'sname or social security number is illegibly written on thecontractor's sheets, preventing the transfer of informa-tion to the activity reports. See contractors' sheet 29188,a referral of E. DeSouter, which incorrectly reports De-Souter's social security number; as a result, the activityreport does not pick up his referral on that date. In othercases, individuals clearly designated on the contractors'sheets by name and social security number are not listedin the activity reports. Examples of this include Munz,social security number 117-19-2884, referred on May 30,1979, pursuant to contractor's sheet 30150, and B. Ander-son, social security number 089-27-4416, referred onJune 28, 1979, pursuant to contractor's sheet 30269.E. Qualifications of the PermitmenAs previously noted, the hiring hall rules were estab-lished to provide job opportunities in outside work forindividuals who were not members of the Union. In ad-dition, they recognize that certain kinds of outside workrequire specific experience which the permitmen, gener-ally, do not possess and they provide for the establish-ment of training programs to enable the permitmen toacquire that specific experience.The General Counsel argues that the Union may notrely on the specific experience exception to explain thepreponderance of referrals to its journeymen because ithad failed in its obligation to provide training.'TheGeneral Counsel further argues that any reliance placedby Respondent on the specific experience requirements is"bogus and not supported by the record.The General Counsel did not contend, in its pleadings,that the Union had breached any duty to provide train-ing to the permitmen; moreover, no support for such acontention can be found in this record. The Union's busi-ness manager, Maher, testified without contradiction thatthe Union had an apprenticeship program for inside andoutside workers until the early 1970's. It resumed thatprogram in July 1980. Since the early 1970's the Unionhas participated in a training program, run by a board ofurban affairs and the "New York Plan," which hastrained permitmen for both inside and outside work. TheUnion's role in that training is minimal, only approvingthe program. The plan selects the individuals for train-ing, they are trained at the jobsites by journeymen, andthey are certified as ready for journeyman status by theplan. The Union does not question the plan's certificationof any permitman to be a journeyman. Maher testifiedthat the Union's original obligation had been to train5 Some of what are referred to herein as permitmen are actually jour-neymen in other locals; presumably, they would not require training forspecific experience outside jobs. The General Counsel treats them as per-mitmen in the complaint and brief and alleges that they were discriminat-ed against like the permitmen who were members of no local The Gen-eral Counsel's summaries of the annual activity reports indicates that onlyabout 3 to 10 percent of the registrants were journeymen from otherlocals The number and percentage of such journeymen seeking workthrough Local 46's hall declined steadily from 1976 through 1979about 90 workmen, Between 1975 and 1980, approxi-mately 70 individuals completed the training program;sothers dropped out before completion. Additionally, theactivity reports identify a number of trainees and appren-tices who were securing work through the Union's refer-ral system.According to the hiring hall rules, individuals claimingspecific experience and seeking referral to specific expe-rience jobs were supposed to so indicate on the dailysign-in lists. The few examples of those lists which are inevidence do not establish that permitmen either had orclaimed to have the requisite experience. Neither wasthere any other evidence that any significant number ofpermitmen had the skills necessary for the specific expe-rience referrals. There was no evidence offered or con-tention made that the business agents falsely designatedcontractor requests for generally experienced workmenas specific experience requests in order to circumvent thesystem.Based on the foregoing, I must conclude that the evi-dence does not warrant a finding that the Union utilizedthe specific experience exceptions to the referral systemas a subterfuge for the preference of members over non-members. The Union was obligated to refer workmenwith the experience necessary to perform the work;where specific experience was requested they generallyreferred the member-journeymen.7All of the journey-man-members possessed specific experience as a condi-tion of their journeyman status. I cannot find, on thebasis of this record, that such referrals were improper.Additionally, the hiring hall rules permit, and the con-tractor's sheets reveal, referrals out of order where acontractor has requested the referral of a minority groupworkman. There are minorities among the journeymen,the apprentices, and the permitmen.F. Evidence of Disposition To DiscriminateThe General Counsel introduced the following evi-dence, largely uncontradicted, to establish the Union'sdisposition to favor its own journeymen over permit-men."Ignacia Guerrero was a permitman from 1970 until1978. He worked throughout 1975 and until the weekending April 27, 1976, for contractor H19, Horn-Sand-Slattery. When he was laid off around May 1976, Guer-rero complained to Business Agent Eddie O'Conner. Un-satisfied with O'Conner's answer, he decided to wait andmake his complaint to the administrator. On May 28,1976, Guerrero was referred to contractor D13, Dic-Un-derhill, where he worked until sometime in the weekending July 6, 1976. He registered virtually every daythereafter and spoke to Moskowitz, in the hiring hall,during December, with O'Conner present. Guerrerocomplained that he was laid off to make room for thee For example, I Christopher, I Guerrero, and Linton Brown becamejourneymenI The actirity reports evidence the occasional referral of a permitmanto a job requiring specific experience For example, see the 1977 activityreport, p 119 R. St Louis, p 174 J. Elerue, and p 266-C PegueroI None of the rifflowing statements are alleged as independent acts ofrestraint and coercion in violation of Sec. 8(b)( I A) of the Act629 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"foreman" and heard O'Conner tell Moskowitz that theemployer only wanted machine men on the job. Guer-rero branded this statement a lie, telling Moskowitz that"the machine men had been there for [a] long [time] andthey only have one machine there." Moskowitz made atelephone call and promised Guerrero that he would besent out the following day. He was, to a subway job.The activity report indicates that he worked from theweek ending December 21, 1976, through the weekending May 3, 1977, for three contractors, Horn Con-struction Company, Hospital Building and Equipment,and Horn-Sand-Slattery, with only the one referral.Guerrero claimed that, when he was laid off againaround May or June 1977, he was sent to a job by Fight-back, the organization which was largely responsible forsecuring referral rights for minority permitmen. While onthis job, he alleges, a bookman questioned his presenceand Business Agent Ray Lashette had him terminated.On the Monday following that termination, according toGuerrero, Lashette referred him to Dic-Underhill, forwhom he worked for about 6 weeks. The 1977 activityreport does not show any employment by Guerrero be-tween his May layoff and the commencement of his em-ployment by Dic-Underhill in the week ending June 21.Earnings are reported for the 7 weeks between June 21and August 2, 1977, from Dic-Underhill, but there is noevidence of a referral.Linton Brown was a permitman from 1970 until hebecame a journeyman-member of Local 46 in March1979. In May or June 1977, after an extended period ofunsuccessful registration, Brown complained to BusinessAgent Eddie O'Conner, stating that he had seen individ-uals secure referrals on their first visit in the hall. O'Con-ner told him that there were "only bookmen going out atthe time."9In May or June 1979, after Brown had become a unionmember, he allegedly was told by Business Agent PeterMcGovern that the Union could get him jobs if hewould do the Union a favor and drop the charge whichhe had pending with the National Labor RelationsBoard. l oPermitman John Cleary testified that, in late 1977, alather foreman to whom he was related wanted to hirehim for a job where that foreman was working. WhenCleary asked Business Agent Lashette whether his refer-ral had been requested, Lashette said that it had not.When he asked Lashette why he had received no refer-rals, Lashette allegedly stated that he (Lashette) had notsent a permitman to a job in a year and that he could notsend Cleary "because cardmen are out of work." Clearyreceived no referrals subsequent to this conversation. Hecontinued to register at the hall on an increasingly irreg-9 The record reveals that O'Conner's alleged statement swas, at best, anexaggeration. Permitmen were referred to work during 1977, includingduring May and June See, for example, the employment and referrals ofthe following permitmen, as indicated in the 1977 activity reports: K.Linton-April (no referral), May, and August (no referral) (p. 126): B.Sowley-June and July (p. 17); T. Thomas-April (p. 21): J. Larrieux-June (p. 33); M. Bowery-July (p. 47); and R. Bedford--April (p 82)'0 This conversation was the subject of a separate unfair labor practicecharge which was settled. In agreeing to that settlement, the Union didnot admit that it had engaged in the conduct charged.ular basis through the end of 1977. He apparently did notregister at all in 1978.Joseph Cambria, a journeyman-member of Local 308but a permitman within Local 46, testified that sometimebetween 1978 and 1980 he introduced himself to a uniondelegate named Maloney and asked why he was notbeing referred out when others were. Maloney askedwhether he was a permitman and stated that union workhad not picked up much. When Cambria said that he wasa "union man," Maloney allegedly replied, "Well that'sdifferent, sit down and we will see what we can do foryou." Following this, according to Cambria, he was sentout on a job that lasted a couple of weeks. The activityreport for 1978 reflects that Cambria registered on only 6days (during a 2-week period in November) and receivedno referrals. During 1979, he registered a total of 20times during 20 weeks between March and November.He was referred to an inside job (lather) on July 24.BTFrank Giardana, a journeyman-member of Local 308,has been working out of Local 46 as a permitman for thelast 30 years. Giardana testified that he overheard a con-versation between Business Agent Johnny Ryan and apermitman named Steve McFadden in March or April1977. Ryan had come out of the office and read off a listof about 25 names, to which no one responded. McFad-den then approached Ryan and claimed to be on the pre-ferred'2list. Ryan told him, "This is a special preferredlist."Additionally, Giardana testified that when he askedRyan to send him out to St. Louis for work during thespring of 1978, Ryan refused and told him that he wouldhave to be a bookman in Local 46. Ryan allegedly ex-plained that the Union had previously sent others whohad then tried to force their way into the IronworkersLocal and, because of that, Local 46 would only send itsown members out of town.G. The Union's ReferralsPursuant to the consent decree and the hiring hallrules, those who registered unsuccessfully for referral sixor more times within a given 2-week period were to beplaced on a priority list from which they were to be re-ferred ahead of all registrants who had not earned suchpriority. Because of the large number of unreferred regis-trants achieving priority, and the relatively few jobs towhich those individuals could be referred, the prioritylist system bogged down. Thus, in all of 1975 andthrough September 1976, referrals were still being madefrom the lists of priorities achieved in December 1974.The Union began complaining to the administrator, asearly as 1975, of the backup in the priority list system.According to Maher, this meant that individuals whosenames were called were frequently not present in thehall, causing a delay in the referral process as morenames were called, and the contractors were complain-ing about the late arrival of referred employees. InAugust or September 1976, Moskowitz authorized the" Although the activity report does not show him registering againfor referral thereafter until mid-September, no earnings are shown result-ing from the July 24 referral12 As discussed infra, no priority list was being used in 1977630 THE METALLIC LATHERS' UNION OF NEW YORKUnion to cease using the priority lists. He directed themto make their referrals from the daily sign-in registers,basing referrals on the order in which registrants signedin and on their experience and qualifications. Thischange was announced to the employees in the hall and,subsequent to September 1976, the priority lists were nolonger utilized in the referral procedure. The Union has,since that time, used the daily sign-in lists for referralpurposes. The priorities which registrants had beenachieving week by week after the beginning of January1975 thus became meaningless. 3The General Counsel acknowleges that, because of thebacklog in the priority lists, the fact that referralsthrough September 1976 were being made pursuant tolists developed prior to 1975, and the fact that there wasno evidence to indicate who had priority on any givenday, it could not establish that any particular referral wasout of priority. The General Counsel argues, however,that the overwhelming numerical preference for journey-men over permitmen, as reflected by the activity reports,proves discrimination.The activity reports show the following: 41. During 1975, 711 permitmen (including journeymen-members from other locals) registered on an average of38.5 times per man. There were only 380 referrals of per-mitmen, averaging I for every 72.4 registrations. Bycomparison, journeymen registered only about 8.3 timesper man in that year but were referred out once forevery 4.5 registrations.2. In the second quarter of 1976'5271 permitmen reg-istered 4,852 times, 17.9 times each. There were but 35referrals, I for each 138.63 registrations; and 336 jour-neymen registered a total of 1,574 times, 4.68 times each.They were referred 304 times, approximately 1 referralfor each 5.3 registrations. However, when referrals forshop stewards (46), lathers (inside work-64), and specif-ic experience (119) are eliminated, it appears that theLocal 46 journeymen received only 75 referrals to gener-al experience outside work in that quarter. Additionally,the summary indicates that 96 of the referrals required acar; 93 went to Local 46 journeymen; 2 went to permit-men; and I went to an apprentice.13 To the extent that the General Counsel's pleadings, and AppendixesA and D of the amended consolidated complaint allege priorities ac-quired on a biweekly basis but not honored in the following weeks, theyreflect a misconception of what actually took place in the hiring hall andmust be disregarded.14 The General Counsel drew the 1975 statistics from an affidavit al-legedly filed by a U.S. attorney in January 1979 in support of a motionfor civil contempt arising out of a Title 7 action The statistics for 1976through 1979 were drawn from computer printouts which, allegedly, hadbeen attached to one of the activity reports, not otherwise identified Nei-ther the affidavit nor the computer printout summaries were ever offeredin evidence before me. The 1976 through 1979 summaries were, however,appended to the General Counsel's brief. It is, therefore, arguable thatthese summaries and the statistics drawn from them are not properlybefore me. However, while Respondent filed a motion to strike a numberof matters raised in the General Counsel's bnef, no motion to strike thesedocuments was filed. Accordingly, and having compared the summariesto the activity reports and found them to be essentially accurate, I acceptthem as part of the General Counsel's argument, but only to the extentthat they are based on facts contained within the record.1' No summary for the first quarter of that year was provided and Ihave omitted that period from this discussion3. In the third quarter of 1976, 228 permitmen regis-tered 3,188 times and were referred 37 times, I for every86.16 registrations; and 332 journeymen registered 1,459times. The journeymen received 313 referrals, approxi-mately I for each 4.8 registrations. However, eliminatingfrom the referrals all of those contractor requests forshop stewards, lathers, and specifically experiencedworkmen, there were but 70 referrals of journeymen togeneral experience jobs. Additionally, the great majorityof the requests which required a car were filled by jour-neymen.4. In the fourth quarter of 1976, 173 permitmen regis-tered a total of 2,262 times. They were referred out onlynine times. During that same period, 291 journeymenregistered 1,584 times and they were referred out a totalof 209 times. However, with the exclusion of the re-quests for inside workers, stewards, and specifically ex-perienced workmen, the journeymen received only 40 re-ferrals to general experience work.5. In 1977, 603 Local 46 journeymen registered for re-ferral 6,525 times. They were referred out 882 times. Ofthose, 576 were referrals for foremen positions (11), stew-ards (113), inside lathers (136), or required specific expe-rience (326), leaving only 306 referrals to general experi-ence outside work. Only 225 permitmen sought referralin 1977; however, they registered a total of 8,041 timesduring that year. The permitmen shared a total of 73 re-ferrals, 12 of which required specific experience.6. In 1978, 611 journeymen registered for referral5,686 times and 564 of them shared 1,663 referrals. Ofthese, 201 called for stewards, 124 for inside lathers, and600 for specific experience. There were 738 referrals ofLocal 46 journeymen to jobs requiring only general ex-perience. In the same period of time, only 220 permitmenregistered 4,551 times and 111 received shared 265 refer-rals, including 12 to specific experience jobs.7. In 1979, 605 journeymen registered 5,013 times and585 journeymen shared 2,111 referrals. Of these, 1,031required foremen (6), stewards (170), inside lathers (233),or specific experience (612). In the same year, 195 per-mitmen registered 3,691 times and 115 shared 358 refer-rals, including 32 for inside lathing work and 8 requiringspecific experience.Local 46 introduced the last three priority lists whichwere used in the hiring hall prior to the termination ofthe priority list system about September 1, 1976, the listsfor the weeks ending December 2, 9, and 16, 1974.t6Oneach list are the names of all registrants who had ac-quired priority in the 2 weeks preceding the date of thatlist, including both journeymen and permitmen. The lists,however, do not delineate the skill and experience levelsiS These it appears were the only priority lists which the Union couldfind in its records. In view of the delays in the instant litigation, whichimpaired the Union's ability to retain and produce all necessary records,and the equal availability to all parties of those records which were in thepossession of the administrator, no adverse inference is warranted fromthe Union's failure to come forward with additional examples of the pri-ority lists or other hiring hall records Compare Pipeline Local Union Ao.38. affiliated with the Laborers' International Union of North America.AFL-CIO (tlancock-Vorthwes. J. V), 247 NLRB 1250 (1980), where theunion failed to produce evidence which was in its sole possession.631 DECISIONS OF NATIONAL I1ABOR RELATIONS BOARDof the registrants inasmuch as few of them had indicatedtheir skills and experience when they had registered.Referrals from the priority lists were only made tooutside work, the inside work being excluded from theoperation of the rules pursuant to the consent decree.When a contractor's request called for an inside workeror one with specific experience, according to Maher, thebusiness agent would call out the job; if more than oneperson in the hall was capable of filling that request, re-course was then had to the priority list and/or the dailysign-in sheet to determine who was first in line for thatassignment.Examination of the priority lists in conjunction withthe contractors' requests and the activity reports illus-trates how the contractors' requests for generally experi-enced outside workers were filled. The Union began tomake referrals from the December 2, 1974, priority liston October 21, 1975. On that date, the first contractor'ssheet requested two individuals with specific machine ex-perience. The second request called for a shop stewardto do inside work. These three individuals were referredfrom the hall but not off the priority list. The next re-quest was for two individuals of general experience to dooutside work. The priority list indicates that five nameswere called. Three were not present in the hall, as indi-cated by zeros following their names. Two, R. Bauer andG. Martin, both permitmen, were present and were re-ferred.There were no contractors' requests for generally ex-perienced outside men, other than for suburban jobs, be-tween October 21 and 29, 1975. On October 30, 1975,four outside workers, including some minorities, were re-quested (contractor's sheet 26970). Two nonminorityworkers were sent off of the priority list, J. Dee, a jour-neyman, and C. Cohen, a permitman (member of anotherlocal). Two minorities, not on the priority list, were alsosent. One was Pembroke Blyden, a permitman and oneof the Charging Parties herein; the other's name is illegi-ble.The next five contractors' requests called for eitherspecific experience or inside workers. Contractor's sheet29976, dated November 4, 1975, sought two outsideworkers, one with general and one with specific experi-ence. John Clearly, a permitman whose temporary ab-sence from the hall on October 30 had caused him to bepassed over on that day, received the referral. Cleary isone of the Charging Parties herein. The next requestsought a minority workman with general experience. F.Coleman, who was not on the priority list, was referred.The activity report indicates that Coleman was a permit-man (member of another local) but gives no indicationthat he belonged to a minority group. The same contrac-tor, Horn Construction, requested two workers on No-vember 5 (contractor's sheet 26978, misdated as October5, 1975) for a job on Staten Island, New York.17 Twominority group permitmen were sent, one of them fromhis appropriate place on the priority list. Four additionalrequests, contractors' sheets 26983 through 26986, re-ceived on November 5, 1975, called for the referral of17 Staten Island, though within the New York metropolitan area. wasconsidered an undesirable referral because of the difficulty in gettingthere. It was generally treated as a suburban referral.six generally experienced outside workers. All werefilled, in order, from the priority list; at least two ofthose referred were permitmen.On November 6, according to contractor's sheet26988, permitman J. Kennedy was referred to a job atKennedy Airport. On November 7, a request was re-ceived for one specifically experienced and one generallyexperienced outside worker. The generally experiencedworker referred was J. C. Larrieux, a permitman. Nextreferred was F. Mennie, a permitman on the priority listwho had apparently refused a referral on November 5.All of these permitmen were drawn from their appropri-ate places on the priority list.On November 10, 1975, the Union filled a request forthree generally experienced outside workers. All weredrawn from their appropriate places on the priority listand two were permitmen. A request calling for an expe-rienced outside worker with a car was filled by C.Satter. a permitman who was on the priority list.'8Thenext request for an outside worker was filled by E. Wil-liamson, a permitman who was next on the priority list.Contractor's sheet 26999 is a request for two specificallyexperienced and one generally experienced outsideworker. The generally experienced outside worker re-ferred was permitman John Rademaker, who was nexton the priority list.On November 12, 1975, the Union received a requestfor six outside workers, four with general experience. Allfour of the latter were appropriately referred from thepriority list; three of them were permitmen.On November 14, 1975, four outside workers were re-ferred. All were permitmen and all came off the appro-priate places on the priority list. One was PembrokeBlyden. A call for one generally experienced worker, onNovember 18, was filled by N. Gordon, a permitmanfrom the priority list. A request for two generally experi-enced workers on November 19 was filled by M. Jarulliand Ivory Vaughn. Both were drawn from their appro-priate places on the priority list. The activity reportshows Vaughn to be a journeyman but does not reflectany referral on or about November 19, 1975. There is noreference in the activity report to Jarulli.Local 46's referrals from the list of those who had ac-quired priority as of December 16, 1974,'9 follows a sim-ilar pattern. The Union began calling names from thatlist on May 20, 1976. The first name was D. Conte. Hewas referred, but there is not entry in the activity reportfor him.'a Both contractor's sheet 29996 and the priority list so indicate. How-ever, the activity report shows neither a referral nor earnings for Satterat this time." In the interest of achieving some degree of brevity, I have omittedany detailed discussion of the Union's referrals from the December 9,1974, priority list. That list was in use between November 24, 1975, andMay 20, 1976. Comparison of that list with both the contractors' sheetsand the activity reports establishes that all requests for nonsuburban gen-eral experienced outside work received in that period were filled, inorder, by permitmen (including journeymen from other locals) with pri-ority Additional permitmen were occasionally referred, without refer-ence to the priority list, in response to requests for minority workers and,in one case, to a job ton Staten Island where the request did not specifi-cally seek a minority (C. Campbell, March 24, 1976)632 THE METALLIC LATHERS' UNION OF NEW YORKOn May 24, 1976, Respondent referred two permit-men, R. Sterling and T. Skehill. They had been missedwhen their names were called off the December 9, 1974,list and there is a notation on the contractor's sheet tothat effect.On May 28, 1976, the Union responded to a requestfor three generally experienced outside workers by refer-ring Guerrero, Cotter, and Dyre, all permitmen. Cotterand Dyre, but not Guerrero, were the next available in-dividuals on the priority list. (See discussion, I1,F, supra.)On June 2, Respondent referred A. Coppola, a permit-man (journeyman in Local 102), who had missed his callfrom the list on May 20, 1976. The next request for anoutside worker was filled by K. Linton on June 4, 1976.Linton's name does not appear on the priority list; hewas a minority group permitman. On June 9, 1976, theUnion referred F. Graber, a journeyman from Local 244who was next on the priority list. On the same day italso referred four other generally experienced workers,N. Gordon, D. Grote, J. Ferrick, and S. Guinta, alongwith three specifically experienced workers. All four ofthe generally experienced workers were permitmen. OnJune 10, the Union referred two more generally experi-enced individuals, S. McFadden and J. Mooney; bothpermitmen. McFadden's referral is established by thecontractor's sheet and the activity report; the priority listwould appear to indicate that he did not respond to thecall of his name. Another permitman, M. Monaghan, ap-pears from the priority list to have been referred on June10, 1976. Neither the contractors' sheets nor the activityreports show any such referral.On June 14, 1976, according to contractor's sheet27450, J. Figueroa, a minority group journeyman, wasreferred to a general experience job. Figueroa's namedoes not appear on the priority list. On June 15, 1976,the Union filled a request for a generally experiencedworker by referring W. Felton. Felton, who was not onthe priority list, was a minority group journeyman.No further referrals from the priority list were madeuntil July 13, 1976. However, according to contractor'ssheet 27485 and the 1976 activity report (p. 411), theUnion apparently referred Walter Lee, a journeyman-member, to a job requiring only general experience onJuly 7, 1976. Lee's signature on the contractor's sheetwould indicate that it was not a telephonic referral.On July 7, according to contractor's sheet 27491, theUnion also referred R. Regulus, a permitman (journey-man member of Local 7), to a general experience job.According to the priority list, Regulus had been appro-priately referred on June 18; however, the activity reportindicates the possibility that he received no earningsfrom the June 18 referral. There are no notations on thepriority list to explain this second referral.20On July 14, 1976, Pembroke Blyden was referred offthe priority list. On July 20, A. DiPietto, a permitman(journeyman in another local), next on the priority list tobe present in the hall, was referred. Similarly referred inorder, on July 22, was R. Sterling and, on July 26, J.McKennan and D. Jessup, all permitmen.20 The contractor's sheet shows an incorrect social security numberfor Regulus; it is correctly set forth on the priority list,On July 26, 1976, the Union referred four individualsto W. J. Barney, according to contractor's sheet 27538.J. Irwin, a permitman, was referred from the priority listto a general experience job. Sheehan, a journeyman, wasreferred for a specific experience position. Two otherjourneymen, R. Gogatz and W. Heushkel, were, accord-ing to the 1976 activity report (pp. 62 and 86, respective-ly), referred pursuant to that same contractor's request togeneral experience positions. Gogatz, it appears, had notregistered at the hall at all prior to his referral; the activ-ity report indicates that he registered on Friday, July 30,1976. Similarly, Heushkel had not registered at the hallsince April and appears to have registered on Monday,August 2, 1976, notwithstanding that he worked at theBarney jobsite in the week preceding and the week fol-lowing that registration. Heushkel did not sign out oncontractor's sheet 27538; his referral may have been tele-phonic.A request for generally experienced outside workerswas received on August 4, 1976, and was filled by thenext two available registrants on the priority list, bothpermitmen.On August 11, 1976, according to contractor's sheet27580, the Union had a request for two minorities. Threeindividuals were referred, one nonminority permitmanfrom the priority list and a journeyman and a permitman,both minorities, who were not on the priority list.On August 16, 1976, the Union referred four outsideworkers to Costello Concrete Construction Co. Three, aminority permitman, a nonminority permitman, and J.Tucker, who is not listed in the activity report, were re-ferred from the priority list. A fourth, a minority permit-man, was referred without having been on the prioritylist.On August 31, 1976, the Union completed the Decem-ber 16, 1976, priority list with the referral of three indi-viduals off that list to general experience jobs. At leasttwo, R. Mohamed and D. Thomas, were permitmen. Thethird, M. Jarulli, was not listed in any of the activity re-ports.After August 31, 1976, referrals were no longer madefrom the priority lists. The administrator authorized theUnion to make its referrals directly from the daily sign-insheet. The record contains only a few examples of thedaily sign-in registers for the period following the dis-continuance of the priority lists, those which the Unionwas able to locate among its records.21 They are the listsfor July 7 and 14, 1977, February 15, 1978, and April 7,1978.The Union received four requests for the referral ofemployees on July 7, 1977, as reflected by contractor'ssheets 28638 through 28641. The first request sought sixemployees, with no indication of specific experience, towork at Kennedy Airport. Six individuals were sent outof the hall. The names of four appear on the July 7,1977, sign-in list;22two, Hoist and Dunlay, do notappear from that list to have signed in. However, whileDunlay's name could not be found on the sign-in list, theactivity report, supposedly drawn from that list and from2I See in Ih, iupra22 M(iulnrinss, Walker, Fellon, and Hughes633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother documents, indicates that he did sign in on thatday. All of those referred to the Kennedy Airport jobsitewere either journeymen or their status could not be de-termined because their names were missing from the ac-tivity report. The next request, contractor's sheet 28639,sought an inside worker for lath. B. Croake, a journey-man, was referred. His name and social security numberdo not appear on the July 7, 1977, list. The activityreport reflects that he signed on Tuesday and Wednes-day, July 5 and 6, 1977. Contractor's sheet 28640 calledfor the referral of four individuals, three with general ex-perience and one with specific experience, to a nonsubur-ban job. All four of the referred employees were on thesign-in list and the three who were referred to the gener-al experience positions were all permitmen.23The fourthrequest for that day, contractor's sheet 28641, called forthe referral of two individuals for a suburban jobsite,Rockville Center (Nassau County). The two who werereferred did not sign out and their names were not onthe sign-in sheet. The only one who was identifiable byhis social security number, McAleavey, was a journey-man who, according to the 1977 activity report (p. 309),was referred as a lather, a fact not registered on the con-tractor's sheet. The activity report fails to reflect that thereferral was suburban.The Union recorded five referral requests on July 14,1977. The first, contractor's sheet 28649, sought two in-dividuals with no specification as to experience. Referredwere John Dorritie, who was the first, and R. Baumann,who was the 14th to have signed in on that day. Bothwere journeymen. The second request similarly did notspecify any particular experience. It was filled by the re-ferral of Harry James, the fourth person to sign in. Jameswas a minority apprentice. The third request called forthe referral of four generally experienced outside work-ers. Referred were Larry Capria, Pembroke Blyden,Mack Griffin, and John Hughes. They had signed insecond, fifth, sixth, and seventh that morning. Griffinand Blyden are permitmen and both are Charging Partiesherein. The fourth referral, contractor request 28652,called for two individuals to work in Long Island City(suburban). Two journeymen, Anderson and Faulkner,who had signed in 9th and 13th, respectively, were re-ferred. Only one individual, Larry McCallum, had regis-tered on July 14, 1977, that he had a car available. Thereis no explanation of why McCallum, a journeyman, whowas third on that day's list, was not referred ahead ofeither Anderson or Faulkner. The final contractor's re-quest of July 14, number 28653, called for three individ-uals and did not specify particular experience. The threewho were referred, Johnson, Rogers, and Shea, all jour-neymen, were numbers 15th, 16th, and 17th on the day'ssign-in list. Of 18 individuals who signed in on July 14,1977, 12 were referred to employment. There is no evi-dence that anyone not on the sign-in list was referred. Ofthe six who were not referred, three were journeymen,two were permitmen, and the status of one, F. Puine,could not be determined because he was not recorded inthe activity report.23 Wells. Threatt, and Powers.Contractors' sheets 28983 and 28984 reflect the re-quests for the referral of workmen received by the Unionon February 15, 1978. Only two workmen were request-ed, one with specific machine experience and the otheras a lathing foreman. The two who were sent, both jour-neymen, were the first two signatories on the list for thatday.Two contractors' requests were received on April 7,1978, the date of the last sign-in list in evidence. Con-tractor's request 29097 (missing from the exhibits but re-flected in the activity report) resulted in the referral ofE. Zavodsky, a journeyman, to a job requiring specificexperience. Zavodsky was the first person to have signedin on April 7 (1978 activity report, p. 163). The secondrequest, number 29098, called for a machine operator ona suburban jobsite. The referral to R. Degnan, a journey-man, was made telephonically. The record does not re-flect why J. Hatcher, or T. F. Helmke, both journeymen,was passed over for the suburban referral notwithstand-ing that they had registered as having cars available. Noothers who had signed in on that day had so indicated.Comparison of the April 7, 1978, sign-in list with the1978 activity reports establishes that, other than Za-vodsky, no one was referred from the hiring hall on thatday. Of the first 15 to register on that date, all but 4were journeymen; the 4th registrant was an apprentice(M. Deverelly), and the 7th, 9th, and 13th registrants(Blyden, Moton, and Duggins, respectively) were permit-men.In addition to the statistical arguments, the GeneralCounsel, on brief, points to several specific situationswhich he contends demonstrate the Union's discrimina-tion against permitmen. The General Counsel cites the"four referrals for journeyman Christopher in 1975 de-spite the infrequent number of times that he signed inthat year." The 1975 activity report (p. 225) reflects thatafter signing in four times in February and again onMarch 3, 1975, Christopher was referred to a job on thatlatter date. He worked 11 hours and earned $114.20. Heregistered four more times during March and twice inApril and was referred again. However, according to theactivity report, he received no earnings from that secondreferral. In this, the activity report appears to be accu-rate because he continued to register on the remaining 4days of the week following his referral. He signed in,without securing any referrals, 15 more times in the re-mainder of April, May, and June. On August 22, aftersigning in once, he received a referral to the same con-tractor, at a different jobsite, as his last referral. Heworked approximately 6 days. He then signed in sixtimes before his next referral on October 2, 1975. The ac-tivity report contains no record of earnings from this re-ferral. According to the activity report, Christopher wasa member of a minority group. Additionally, his last tworeferrals in 1975 were to specific experience jobs. Thereis no evidence in the record regarding Christopher'sstanding on the priority lists which were in use at thetime of his 1975 referrals.The General Counsel points to the referrals to a DicConcrete Corporation jobsite (contractor and job numberD12038) during the latter part of 1976. Fifteen individ-634 THE METALLIC LATHERS' UNION OF NEW YORKuals are listed as having been referred to that jobsite; 14are journeymen. Assuming that the General Counsel'slisting includes all of the individuals employed at thatjobsite during this period of time (an assumption whichmay not be warranted from the inaccuracies noted in theactivity report and from the difficulty of manually cull-ing all of the referrals to a single jobsite from the 463closely typed pages of computer printout which com-prise the 1976 activity report), the following may benoted concerning those journeymen: Five (Early, Fitzpa-trick, Brunicarde, York, and McHugh) were not re-ferred. They were transferred there from other Dic job-sites. Three (Kennedy, Rundie, and Trusley) were re-ferred on the basis of specific experience and a fourth(Harrington) was referred as steward. Two (Ryan andFinn) apparently were not referred at all but secured thejob on their own. One (Morrissey) was referred aftersigning at the hall on virtually every day for 5 weeks;and another (Abdullah) was a minority. The GeneralCounsel correctly states that many permitmen had regis-tered in the Union's hall regularly during that period andpresumably were available to work on this jobsite.The General Counsel compared the referrals of per-mitman Ernest Moten with those of journeyman JimmyHatcher during 1976 and 1977. Both had workedthroughout 1976 at a jobsite designated as P48002. The1976 activity report (p. 439) shows no earnings forHatcher at that site after the week ending December 7,1976. Hatcher registered at the hiring hall nearly everyday from the beginning of January until the week endingMarch 4, 1977. Then, according to the 1977 activityreport (p. 294), he returned to jobsite P48002. No refer-ral is shown. He worked there until the end of May1977, registered for referral three times, and was referredto a specific experience job on June 13, 1977. He workedat that job, on and off, until late September 1977. He re-ceived no additional referrals in 1977, notwithstandinghis fairly frequent registration. Moten registered at thehiring hall virtually every day in 1977 and received noreferrals until mid-August of that year.The General Counsel cites the jobsite to which Motenwas referred in August 1977, another Dic job designatedas D13160, as evidencing discrimination. According tothe General Counsel, there were 36 individuals on thisjobsite in July and August 1977, 31 journeymen, 4 per-mitmen, and I trainee. The activity report reflects that12 of the journeymen (McEnna, Murray, McGinn,Gogatz, Wittech, Dillon, J. Pyne, R. Pyne, Skehill,O'Connor, Anderson, and J. Ryan) were referred on thebasis of specific experience. W. Ryan was referred as thesteward. Sixteen of the journeymen (Hicks, Baumann,Finn, Dorritie, Horan, King, Coyle, Daly, McGowan,Ward, O'Neill, Scanlon, Maine, Figueroa, Young, andConsidine) were not referred at all; rather, they weretransferred by Dic from other jobsites, as permitted bythe hiring hall rules. Only two of the journeymen,McHare and O'Connell, were referred to the jobsite tooccupy general experience jobs.2424 The General Counsel also pointed out that two of the permitmen.Moten and Rodriguez, only worked 21 hours al this jobsite followingtheir referral. However, the General Counsel made no contenilon, andthere is no evidence, of discriminatory assignment of permitmen to JobsThe General Counsel also relies on a Horn Construc-tion Company jobsite, H06002, which, he contends, wasoverwhelmingly staffed by journeymen while permitmenlanquished in the hall. The 1979 activity report allegedly(see the earlier expressed caveat) shows that there were21 workmen on the jobsite, all but 2 of whom were jour-neymen. Seven of these (Brennan, Douglas, Scheld,Montelcove, Shannon, Crowly, and Griffin) were re-ferred on the basis of specific experience. Six or sevenothers (Murtha, Lamb, Dorritie, Maloney, Hampton, An-derson, and Faulkner) apparently transferred to this sitefrom another Horn site in either 1976 or 1977.25 Addi-tionally, two of the journeymen (Walker and Frazier) areminority group members. One of the remaining journey-men, Hohs, had unsuccessfully registered nearly everyday between the beginning of the year and the start ofhis employment for Horn in mid-April 1977. He workedon this site for less than 2-1/2 weeks.In like vein, the General Counsel cites the Dic-Under-hill jobsite, D13161, where, according to his analysis theactivity report, there were 35 individuals working, 28journeymen, 6 permitmen, and 1 apprentice; the activityreport reveals that 8 of the journeymen (Walsh, Fowler,Harrington, Ryan, McKiernan, Briney, K. Hayden, andO. Hayden) were referred to specific experience jobs.Nine of the journeymen (McKenna, Ness, Harris, King,Hohs, Richardson, Tarvers, Scanlon, and Carhart) weretransferred by the employer from other jobsites. Therecord is unclear, but a 10th, Lancelot, may similarlyhave been transferred. One journeyman, Lawlor, was re-ferred as the steward. Ten journeymen were referred togeneral experience jobs, as were four of the permitmen.Two permitmen (Elerue and Peguero) were referred tospecific experience jobs. 2fiFinally, in this regard, the General Counsel alludes toa nonsuburban jobsite, M17007, on which, he contends,17 individuals were employed during August and Sep-tember 1977. Of these 17, 15 were journeymen, I was anapprentice, and only I was a permitman. Examination ofthe activity reports indicates the following: 8 of the jour-neymen (Duffy, Holland, Morton, Scott, Fitzpatrick,Filen, Devlin, and King) were referred to specific experi-ence positions; one (Tiernan) was referred as the job ste-of short duration I note that journeyman J Pyne, who was referred onthe same day as both Moten and Rodriguez, August 17. 1977. similarlyworked for only 21 hours"' Faulkner worked for Horn through nearly all of 1976 (1976 activityreport, p. 253) The 1977 activity report (p. 177) shows neither registra-tions nor employmenl for him from the beginning of 1977 until the weekending April 5. 1977. when he is shown as working at this same jobsitewith no new referral:~ The General Counsel pointed out that, of the six permitmen referredto this job, four worked for less than 2 days and only two worked formore than 2 weeks (assuming the accuracy of the actis ity report) I note.however. that journeymen who were referred for general cAperience jobsor for whom there is no notlation of specific experience in the activit)report, fise (McKenna. Vaughan, Murphy. Stetzer. and McMurray) ap-parently worked only 7 hours each Two other journeymen referred togeneral experience jobs (Reddy and Morrissey) worked 35 or less hoursThe two perniimen awho) received more than 2 weeks employment(Elerue and Peguero) were the two referred to specific elperience jobsIt appears from this scry narrow sample that individuals referred to spe-cific experience jobs may stand a better chance of securing sustained em-plon! ment635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDward; two journeymen (Gallagher and Galvin) were notreferred at all-they apparently secured their employ-ment themselves; and one journeyman (Abdullah) was aminority. Two of the journeymen referred to general ex-perience jobs (Ledwith and J. Callagher) had been sign-ing in regularly prior to their referral, but the activityreport does not reflect any registrations by journeymanMoore prior to this referral to a general experience posi-tion. Thus, of the five referrals on this site which did notappear to require specific outside experience, one was as-signed to a minority journeyman, three were assigned toother journeymen, at least two of whom had been sign-ing in regularly for some time prior to their referrals,and one was assigned to a permitman.H. Suburban, Steward, and Foreman RefirralsAs previously discussed, the hiring hall rules permitsuburban referrals, i.e., those to jobsites outside the cityof New York, to be made to workmen who telephone intheir requests for such assignments as well as to work-men to register in the hall. The General Counsel con-tends that the preponderance of suburban referrals tomembers establishes discrimination in the referral pro-cess. Similarly, the General Counsel further argues thatthe foreman and steward categories were used to excludepermitmen from the referral process.A random sampling27of those contractors' sheetswhich appear to request suburban referrals (either thecar required box was checked or there was no employ-ee's signature) in conjunction with the activity reports(to ascertain the status of the referred workman) sup-ports the General Counsel's contention that most of thesuburban referrals were received by members of Local46. Thus, in a random sample of 50 ostensibly suburbanreferrals made during 1975, only 14 went to permitmen.However, at least 15 of the remaining 34 were referralsto inside work, required specific experience, or called forthe referral of a steward. In 1976, only 2 of the randomlyselected 50 referrals were received by permitmen; how-ever, 25 of the referrals were to specific or excepted jobcategories. In a sampling of 52 1977 referrals, none wentto permitmen and only I went to an apprentice. Eight ofthose referrals were to general experience jobs. Similarly,in the sampling of 53 suburban referrals in 1978, nonewere made to permitmen and only I was made to an ap-prentice. Thirty-six of those referrals, it would appear,were to general experience jobs. And, the sample of 1979referrals yields a virtually identical result; of 57 referrals,including 42 for general experience jobs, I went to anapprentice and the remainder were assigned to journey-men.In considering the foregoing statistical analysis, it mustbe noted that the record is devoid of any evidence thatpermitmen sought suburban referrals. The activity re-ports do not record whether, in signing in, an individualclaimed to have a car available. The few sign-in registersin evidence do not show any permitmen specifically27 Neither party analyzed the suburban referrals In the absence ofsuch an analysis, a random sample would appear to he the most appropri-ate vehicle to determine how. and to whom, these referrals were beingmadeseeking suburban work.2sNo permitmen testified tohaving sought such referrals or to having made theiravailability for such referrals known in the hiring hall.Analysis of the activity reports corroborates the Gen-eral Counsel's assertion that referrals as stewards werereceived, almost exclusively, by journeymen-members ofLocal 46. Of approximately 800 such referrals between1975 and 1979, less than 15 went to either permitmen orapprentices. Maher testified that the stewards were se-lected by the business agent responsible for a given terri-tory, without reference to any priority list, on the basisof qualifications, experience, rapport with people on thejob, self-confidence, knowledge of the work, ability toread blueprints, and knowledge of the Union's constitu-tion and the collective-bargaining agreement.Very few foreman referrals are reflected in either theactivity reports or the summaries, less than 25 in all forthe years in question. All appear to have been journey-men and, with only one or two exceptions, all weremembers of Local 46. Maher testified, without contradic-tion, that in almost every case the foremen were selectedby the contractors, as authorized by the hiring hall rules.The Union rarely had the opportunity to designate aforeman.I. Callbacks and Direct HiresAs described above, the hiring hall rules require thatall requests for outside workers be filled by union refer-ral and that all workmen "laid off by an employer formore than one day return to the hiring hall and registerin order to obtain further employment...." The Gen-eral Counsel contends that the Union discriminatedagainst permitmen by permitting "members, after a layoffin excess of one day, to return to work for the same con-tractor or at the same jobsite." The complaint further al-leges discrimination by permitting "individuals to obtainjobs with contractors at the jobsite without registering atthe Union's hall."The Union, by statements of counsel at hearing, in itsbrief, and in the testimony of James Maher, its businessmanager, acknowledges that the applicability of thesehiring hall rules and admits that the provision precludingcallbacks "was really for ten years observed more by itsbreach than by its observance...." In this regard, theUnion pointed out that there was no agreement or under-standing with the contractors as to when a temporaryshutdown, for such things as a lack of supplies or ad-verse weather, was a layoff which would come withinthe terms of this rule. The Union also admits that someworkmen secure their jobs directly, without referral.Maher testified that many of the contractors, particularlythe smaller ones, seek to retain as steady a work force aspossible, notwithstanding temporary interruptions in theiremployment. Maher was aware that such practices went2" The activity report summaries appended to the General Counsel'sbrief purport to state the number of "car available" registrations bh bothjourneymeil and permitmen Such statistics, howsever, would have to bedrawn from the sign-in registers Since those registers are not in evidenceand those statistics therefore cannot he reviewed for accuracy and chal-lenged, consideration of those portions of the summaries would be im-proper See S. Freedman Electric, Inc., 256 NLRIB 42 (1981)636 THE METAI.LIC LATHERS' UNION OF NEW YORKon; he did not believe that he could burden a contractorto start with new employees when other employees whowere familiar with the work had been employed by himfor substantial periods of time.Maher further testified that the Union had made ef-forts to discourage or prohibit the direct hiring or call-back of employees by talking to the contractors and byholding discussions with and sending letters to its mem-bers. No examples of such letters were offered. Neitherwas there any testimony from members to corroboratethat such discussions had been held. The Union did notutilize its internal procedures to stem the direct hiring orcallbacks by either threatening or imposing internalunion discipline.Maher also testified that it was difficult for the Unionto learn about the callbacks or direct hires at a time or ina manner when effective action could be taken. Thesteward's reports come into the Union's office in largenumbers, frequently after a job has been completed.Moreover, they are not reviewed by the business agents;clerical employees code and forward them to the admin-istrator for entry into the computerized record. Thecomputerized activity reports are received by the Union6 to 8 weeks after the end of each calendar quarter.They are not so current as to provide the Union withevidence of existing callback and direct hire situations,even if the Union were willing to take more direct actionto prohibit such employment.The General Counsel introduced compilations fromthe computerized record which purport to list all of thenonreferral hirings and callbacks of journeymen from1975 through 1979. As reflected in those compilations,the activity reports contain many instances of whatappear to be the direct hiring of journeymen by the con-tractors.29It would serve no useful purpose to reiteratethem here. Most, but not all, are what the General Coun-sel represents them to be.30That journeymen were hired directly is not disputedby the Union. However, examination of the activity re-ports establishes that permitmen also benefited frombeing hired directly. The following are a few examplesof what appear to be direct hires of permitmen:NVameWeek EndingNamenc1976J. HymanB. L cahyM. LarkinE LeahyR. Hunter1977P. ThomasT. MullinG. Williamson June 14K LintonLinton BroswnI Guerrero1978S. WrightJ. McGeeG. BallR. PerreriraP. Blyden1979R. ArcherJ. MaloneR. FairfaxG. Williamson July 3Linton Brown1Week Ending.4ctivityReportPageJan 27April 27Feb. 3April 6Oct 530606067123April 19May 17124Aug 16Aug. 9June 2121118126127236Sep. 5Dec. 5April 18June 4July 7, Nov. 21, andDec. 5Oct 2Jan. 9Oct 16139May 25 and 291329162204207, 20841420142, 143The situation in regard to the callback of workmen issimilar. Thus, the General Counsel introduced compila-tions which list, essentially accurately, many instanceswhere it appears from the activity report that a journey-man worked for a particular contractor, was then notemployed and subsequently reappeared on that contrac-tor's payroll with no new referral. From these, it wouldappear (assuming that the steward's reports were fur-nished for all of the jobs in question and further assum-ing no other errors affecting the accuracy and complete-ness of the activity reports) that the individuals involvedwere "called back" by their employers. The activity re-ports, however, similarly reflect that permitmen werecalled back. The following are some examples, by nomeans all inclusive, of such incidents:3',4ctivityReportPage1975R. BauerR. KeithP. KendrickT. ArcherJuly 8Feb. IISep. 30May 20 and Sep. 9144062171, 17229 In such cases, the activity report shows the start of employment butlists no number from a contractor's sheet10 For example, the March 18, 1975, referrals of C Tooley, J. Morris-sey, and T. Maine (1975 activity report, pp 2, 51i and 76, respectively)appear to be callbacks rather than direct hires, the employees havingworked for those contractors previously The March I1, 1975, referral ofJ. Jackson (1975 activity report, p. 615) was to contractor P72, Piazza &Co. However, he worked for contractor P73, Sal Piazza, commencing onthat date That would appear to he a legitimate referral, perhaps confusedby an error in applying the contractor codesiVame1975L. HaleyT. HessT. KendrickT. KendrickI. GuerreroWeek EndingActivityReportPageSep. 23-Oct. 7July I-Aug. 19Mar. 18-Apr. 15Oct. 7-21May 20, Aug. 5, Sept. 2,Oct. 14 and Dec. 13281556162552552L1 In some of these cases, the individuals, in consecutive weeks of em-ployment by the same employer, worked on only I or 2 days It wouldappear from such a pattern that they had been "laid off' for more than Iday and, arguably, should have returned to the hiring hall637 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDA¥amer1976C. BarnesS. ShurinaT. WarnockT. EvansP. Blyden1977R. DugginsS. GillF. BeranR. Bedford1978N. NarineJ. BautistaK. LintonW. McGregor1979S. WrightT. EvansC. BlakeW. LanhamM. MillerWeek Ending.ActivityR eportPageJune 15 22Feb. 17-June 15July 20 August 3Aug. 3-Aug. 24Aug. 17 Sept. 14June 14 July 5Jan. 18-Feb. IJan. 25 Feb. 8Sept. 27-Oct 25Aug. I Sept. 19June 27-July 11 andAug. 8 22Apr. 18-May 9Nov. 21-Dec. 5Apr. 24 June 5March 6-13, and 27Sept. 11-25Jan. 9 Feb. 23Oct. 30-Nov. 13It would appear from the record that the journeymenbenefited more frequently from direct hires and callbacksthan did permitmen. However, because the activity re-ports draw their information as to specific experiencequalifications from the contractor's requests, which donot exist in cases of direct hires and callbacks, they donot reflect which of the direct hire and callback employ-ment opportunities required specific skills.J. Analysis and ConclusionsThe case which the General Counsel has presentedrests principally on a statistical analysis of 5 years' worthof computer-produced activity reports to establish dis-criminatory preference for the Union's members in theoperation of the hiring hall. Examined broadly, compar-ing only the member referrals against those received bynonmembers, the statistics would seem to support theGeneral Counsel's contentions. Clearly, the journeymen-members of Local 46 received the lion's share of the re-ferrals. Such a broad examination, however, is mislead-ing.In Hazelwood School District v. United States, 433 U.S.299 (1977), a case involving alleged racial discriminationin the hiring of teachers, the Supreme Court stated at308, fn. 13:When special qualifications are required to fill par-ticular jobs, comparisons to the general population(rather than to the smaller group of individuals whopossess the necessary qualifications) may have littleprobative value.Similarly, Administrative Law Judge Welles, in Inter-national Association of Bridge, Structural and OrnamentalIronworkers, Local 483, AFL-CIO (Building ContractorsAssocation of New Jersey), 248 NLRB 21, 28 (1980),stated, "statistics in a vacuum can often mislead." TheGeneral Counsel's comparison of member and non-member referrals, without regard to the recognized ex-ceptions to the priority referral system, I find, does infact lead to fallacious conclusions and is of no probativevalue in determining whether or not the Union operatedits hiring hall in a discriminatory manner. See Interna-tional Association of Bridge, Structural & Ornamental Iron-workers, Local 45 (Building Contractors Association of NewJersey), 235 NLRB 211 (1978). The consent decree, andthe hiring hall rules which it approved, specifically ex-cluded inside work (lathing) from the referral system.Additionally, the existence of different skills required foroutside work and the fact that not all who sought out-side work through the hall possessed those skills wererecognized; the Union was required to participate intraining programs so that those without the requisite spe-cific skills could acquire them if they so desired and waspermitted to make referrals to outside work according tothe skills requested by the contractors and possessed bythe workmen. One may not conclude from this recordthat the Union failed in its obligation to provide trainingto the nonmembers. Neither may one conclude that theUnion's agents falsely labeled contractors' requests as re-quiring more than general experience in order to excludepermitmen from the referrals.When the referrals of journeymen to excepted jobs(and to steward positions, discussed infra) are eliminatedfrom the General Counsel's equations, the numbers ceaseto compel a finding of discrimination. In the years be-tween 1975 and 1979, from one and one-half to threetimes as many journeymen-members were registering atthe hall as permitmen (although they did not register asoften per man). As a group, they received from two tofive times as many referrals to general experience jobs asthe permitmen. A substantial percentage of those appar-ently general experience referrals were to suburban jobs(discussed infra) and, considering the errors and omis-sions prevalent in the activity reports, some of the re-mainder were quite possibly to specific experience jobswhich had been misidentified. These statistics, alone, willnot support a finding of unlawful discrimination.Analysis of referrals made from the few priority listsand sign-in registers which were in evidence, in light ofthe recognized exceptions, essentially contradicts theGeneral Counsel's assertions of discrimination. In mostinstances, both were properly followed for all generalexperience nonsuburban jobs. The few exceptions to astrict chronological referral system which appear thereinare as readily explainable by mistakes in the record keep-ing as by discrimination. Moreover, some of those appar-ent violations of strict chronological referral adverselyimpact upon journeymen as well as upon permitmen.The General Counsel's several specific examples of al-leged discrimination which were culled from the volumi-nous record contain little to substantiate the complaint.Thus, journeyman Christopher may have been referredfour times during 1975. He was, however, a minorityand, as such, referrals to him could be made out of orderpursuant to the approved hiring hall rules. Moreover,two of his referrals were to specific experience jobs. The638 THE METAI.I.IC IATHERS' UNION 01F NEW YORKjobsites to which the General Counsel points as beingoverwhelmingly staffed by journeymen similarly fail toprove discrimination in the referral process. Most of thejourneymen working on those sites were referred to ex-cepted positions or were permissibly transferred by theiremployers from other jobsites. Others secured their ownemployment. There was no evidence that the remainder,with few exceptions, did not have priority over permit-men on the sign-in lists. Again, there were not so manyexceptions that, considering the errors in the records andthe impossibility of the Union explaining away one ortwo of several thousand referrals years after they weremade, a conclusion of discrimination would be warrant-ed.Contributing to the obvious fact that members securedmore referrals than did nonmembers were the suburbanreferrals and the referrals to job steward positions. Mostof the former and virtually all of the latter were filled byjourneymen-members of Local 46. The General Counselcontends that the Union used these excepted categoriesto exclude the permitmen from the benefits of the refer-ral system.In regard to the suburban referrals, it must be notedthat they, like the New York City referrals, include asubstantial percentage (one-third to one-half of all refer-rals) which require skills not possessed or claimed by thepermitmen. More significant. however, is the absence ofany evidence in this record that would establish that thepermitmen sought referrals to the suburban jobs. To con-clude that they did, or that they would have acceptedsuch work if it had been offered to them, requires not aninference based on established fact but either conjectureor reliance on information not properly before the trierof fact. Accordingly, I am compelled to conclude thatthe exclusion of permitmen from most of the suburbanreferrals, suspicious as it is, does not support the GeneralCounsel's allegations of discrimination.The Supreme Court and the Board have recognizedthe "well established tradition that a union is entitled tohave its own members as stewards in order to promote'the effective functioning of collective bargaining."' Aero-nautical Industrial District Lodge 727 v. Campbell, 337U.S. 521 (1949); International Association of Bridge. Struc-tural & Ornamental Ironworkers, Local 480, AFL-CIO(Building Contractors Association of New Jersey), 235NLRB 1511, 1512 (1978). This does not mean, however,that any designation of a member as steward is free frominquiry. The key to determining whether the Union hasviolated the Act by referring only members as stewardsis whether its actions are arbitrary, invidious, or irrele-vant to legitimate union interests and thus a mask for dis-criminatory motivation. Ashley. Hickham-Uhr Co., 210NLRB 32, 33 (1974).In this case, the Union was referring workmen to sev-eral hundred contractors at at least as many jobsites. Asteward was normally appointed on each job which hadmore than about three workers. Therefore, one cannotconclude solely from the fact that the Union was refer-ring as many as 200 stewards a year from its hall that itwas falsely designating referrals as requiring a steward inorder to circumvent the referral procedures.Respondent described what it required of its stewards,essentially a high level of experience and knowledge ofthe work, knowledge of the Union's constitution and thecollective-bargaining agreement, and the ability to meetand deal with people. There was no evidence that thesecriteria, which are clearly not arbitrary, invidious, or ir-relevant in and of themselves, were not applied by theUnion in selecting its stewards. As the permitmen (otherthan those who were journeymen from other locals) didnot have the knowledge, skill, and experience in allphases of the work which the Union sought in its stew*-ards, I cannot conclude that the refusal to refer any ofthem as stewards was discriminatory.There remains, however, the refusal of the Union toappoint stewards from among the permitmen who werejourneymen in other locals. These individuals accountedfor about 10 percent of all those seeking referrals in 1975and 1976, 5 percent in 1977, and about 3 percent in 1978and 1979. They were between 4 and 25 percent of all thejourneymen who sought referrals in those years. More-over, they registered more often, in terms of their num-bers, than did the journeymen members. They receivednot a single referral as steward. Yet, at least some ofthem had been members of sister locals for as long as 30years (for example, Frank Giardina) and had been work-ing out of Local 46 for nearly as many years. I cannotbelieve that none of these experienced journeymen metthe Union's criteria for stewards. No explanation, savediscrimination, exists for their total exclusion. According-ly. I must conclude that by this exclusion, the Union hasdiscriminated against the journeymen-members of otherlocals, in violation of Section 8(b)(1)(A) and (2) of theAct. Ironworkers Local 480, supra.:32The General Counsel contends that Respondent hasbreached the duty of fair representation it owes to allwho seek employment through the referral system byfailing to enforce the hiring hall rules upon workers whosecure employment without union referral and upon con-tractors who call back employees or hire them directly.Assuming, arguendo, the validity of this contention as alegal theory, the facts developed in this record do not, Ifind, support the allegation. Both members and non-members, including some of the Charging Parties herein,benefited from direct hires and callbacks. There was noevidence that employers were encouraged by the Unionto hire members directly or to call them back. The pre-ponderance of callbacks and direct hires of membersover nonmembers is as rationally explained on the basisof the members' specific inside and outside work skillsand likelihood that they were better known to the em-ployers because of their longer service in the industry asit is by any supposed preference for union members. SeeIronworkers Local 483. supra (under sec. E). Moreover,the record is too open to the possibility of error, particu-larly error resulting from missing stewards' reports, tosupport the General Counsel's allegations. This is espe-:2 This issue was not specifically pleaded in the General Counsel'scomplaint Hoxwever, the exclusion of permitmen from stewards positionsv as closely related to the pleaded issues and was fully litigated Resolu-tion of Ihl% irsue is therefore required MSonrtw Feed Store. 112 NLRBIl36 1955)639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcially pertinent to the callback allegations inasmuch as amissing steward's report would make it appear as if all ofthe employees on the jobsite had benefited from call-backs. Finally, in the absence of some evidence that anyof the hundreds of employers who secured employeesthrough the Union's hall, other than those who weremembers of BCA and The League, were bound tocomply with the hiring hall rules, I cannot conclude thatthe Union could have effectively enforced those rulesupon them had it chosen to do so.In analyzing the record and the General Counsel'scontentions, I have considered the testimony which wasoffered to establish the Union's alleged disposition to dis-criminate. Guerrero's testimony establishes only his ownbelief that he was removed from two jobs to make roomfor journeymen-members. It does not establish that thatwas what actually occurred. Further, his testimony re-garding employment pursuant to Fightback's efforts isnot corroborated by the activity report. If anything, histestimony lends credence to Respondent's arguments re-garding the inaccuracy of these reports and/or to theconclusion that both journeymen and permitmen securedemployment without a referral being issued or recorded.Similarly, Cleary's testimony does not establish thatany request for his referral was denied because he was apermitman. There was no evidence that any such requestwas made and, if one had been made, the Union wouldhave been obligated by the hiring hall rules not to preferhim on the basis of it.Certain statements by the business agents do tend toshow some desire on their part to prefer members. Thus,Lashette's statement to Cleary and O'Connor's statementto Brown, to the effect that only bookmen were beingreferred, would so indicate. However, when consideredin light of the record, it is clear that these statements donot accurately reflect what the business agents were ac-tually doing in the hall. McGovern's statement toBrown, offering him referrals in return for dropping theunfair labor practice charge and Maloney's statement toCambria, when Cambria responded that he was a "unionman," to the effect that Maloney would see what hecould do for Cambria, also provide some evidence of awillingness to circumvent the referral system when it isto a union member's advantage.33However, these "in-tention" statements are not, I find, either sufficiently nu-merous or persuasive, when viewed against 5 years' re-ferral activity, to overcome either the valid explanationsfor the disparity in referrals between members and non-members or the evidence establishing the unreliability ofthe activity reports as proof of discrimination.aa Maloney's conversation with Cambria might also be understood inthe context of the greater skills possessed by the journeymen I note thatCambria was referred in 1979 as an inside lather The statement thatGiardina allegedly overheard, regarding an employee claiming to be onthe "preferred list" and being told of the existence of a "special preferredlist," is also ambiguous Moreover, it would appear to be improbable thatRyan would have said this inasmuch as there was no priority list in use atthat time Similarly, it is difficult to understand Ryan's alleged refusal tosend Giardina to work out of State on the basis eof the Union's earlierexperiences with individuals who had tried to force their way into therecipient local in order to get a book (i.e, membership) Giardina, in fact,had been a member of Local 308 for many yearsAccordingly, with the exception of the discriminationagainst permitmen members of other locals in the referralof stewards, I shall recommend that the complaint, asamended, be dismissed.Tilt RLEME)YHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(1)(A) and (2) of the Act, I shall recommendthat it be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the pur-poses of the Act.The complaint alleges generally that Respondent dis-criminated against those applicants for referral who werenot its members. It does not identify the alleged discri-minatees. The evidence, I have found, establishes that theRespondent discriminated against journeymen-membersof its sister locals in the referral of workmen to job ste-ward positions. It is appropriate that the persons so dis-criminated against be made whole for any loss of earn-ings they may have suffered by reason of this discrimina-tory referral practice. Since neither the identity of thoseharmed by this discriminatory practice nor the extent ofthe discrimination against them in terms of lost earningscan readily be determined from the records in evidencein this case, it is appropriate that such determination beleft to the compliance stage of this proceeding. See, forexample, International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers, Local 101(Stearns-Roger Corporation), 206 NLRB 30 (1973). Seealso International Association of Bridge, Structural and Or-namental Iron Workers, Local No. 433 (The AssociatedGeneral Contractors of California, Inc.), 228 NLRB 1420(1977).Any backpay found to be due pursuant to this Ordershall be computed in accordance with the formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977).34Respondent argues that "just as litigation expenses andattorney fees may be assessed against a respondent whosedefense is frivolous, so too such fees and expenses shouldbe assessed against the General Counsel when its actionsare frivolous." Respondent contends that the GeneralCounsel's delays and his misunderstanding of the applica-tion of the hiring hall rules establish that this litigationwas frivolous. While I have recommended the dismissalof substantial portions of the General Counsel's com-plaint, and found that in fact the General Counsel didmisapprehend various aspects of the hiring hall oper-ations, I cannot find that its litigation herein was "frivo-lous." Moreover, there presently35 exists no authorityfor such an award against a governmental agency. Ac-cordingly, I must reject Respondent's request for counselfees and cost.Upon the basis of the above findings of fact and theentire record in this case, I make the following::' See, generally, Isis Plumbing d Hearing Co.. 138 NL RB 716 (1962).: But see the Equal Access to Justice Act (Public Law, 96 481), Title2 of the Small Business Expansion Act of 1980. 94 Stat 2321, effectiveOctobcr I. 1981640 THE METALLIC LATHERS' UNION OF NEW YORKCONCIUSIONS OF LAWI. By discriminating in the referral of workmen as jobstewards against those applicants for referral who werejourneymen-members of locals of the Wood, Wire andMetal Lathers' International Union other than Local 46because they were not members of Respondent Local,Respondent has caused the employer-members of theBuilding Contractors Association, Inc., The CementLeague, and other employers with whom it maintains ex-clusive referral agreements to discriminate against em-ployees in violation of Section 8(a)(3) of the Act and hasthereby engaged in unfair labor practices within themeaning of Section 8(b)(l)(A) and (2) of the Act.2. Respondent has not violated the Act in any othermanner as alleged in the complaint.[Recommended Order omitted from publication.]641